Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Mr. Dinesh S. Borkar (Performance Evaluation of Photovoltaic Solar Panel Using Thermoelectric Cooling, 01 Sept 2014, International Journal of Engineering Research, Volume No.3, Issue No.9, pp : 536-539) describes as a great potential renewable energy source, solar energy is becoming one of the most important energies in the future. Performance of PV panel decreases with increase in temperature of the PV panel. Hence, output power of PV Module drops with rise in temperature, if heat is not removed. The cooling of PV modules would enhance the performance of PV panel. In order to cool this thermoelectric system is used. Hybridisation of PV module with thermoelectric modules used to increase the overall efficiency of the solar energy conversion system by keeping temperature constant within the limits. Model of hybrid combination of PV–Thermoelectric has been developed and study of thermoelectric has done to illustrate its usefulness in hybrid model of PV and thermoelectric modules. This paper shows the performance of PV panel through augmentation of 

	A.Pradeep Kumar Yadav ( Comparison of MPPT Algorithms for DC-DC
Converters Based PV Systems, International Journal of Advanced Research in Electrical, Electronics and Instrumentation Engineering, Vol. 1, Issue 1, July 2012) describes a comparison of two most popular MPPT controllers, Perturb and Observe Controller with Incremental Conductance Controller. This paper focus on comparison of two different converters which will connect with the controller. One simple solar panel that has standard value of insolation and temperature has been included in the simulation circuit. From all the cases, the best controller for MPPT is incremental conductance controller. This controller
gives a better output value for buck and boost converter. Hence this controller will give different kind of curves for the entire converter. In simulation Buck
converter show the best performance the controller work at the best condition using buck controller.

	EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Jason A, Murphy on May 25, 2021.
The application has been amended as follows: 



	1.            (Currently Amended) A method for controlling a power supply network having a photovoltaic system, the method comprising:
a)            ascertaining a time profile of a light irradiation of the photovoltaic system;
b)            detecting an increase in the time profile in relation to a control profile of the light irradiation; and
c)            as a result of the detection of the increase, initiating a preparatory measure to prepare the power supply network for an imminent drop in power of the photovoltaic system, wherein the preparatory measure comprises: and and 
redispatching in the power supply network.



16 (New)	A method for controlling a power supply network having a photovoltaic system, the method comprising:

b)            detecting an increase in the time profile in relation to a control profile of the light irradiation; and
c)            as a result of the detection of the increase, initiating a preparatory measure to prepare the power supply network for an imminent drop in power of the photovoltaic system, wherein the preparatory measure comprises: stepping down and reparametrizing the photovoltaic system; and
redispatching in the power supply network.

Allowable Subject Matter
3.	Claims 1-2 and 4-16 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 16 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of 
a method for controlling a power supply network having a photovoltaic system, the method comprising: warming up and reparametrizing a further energy source of the power supply network and  redispatching in the power supply network. It is these features found in the claim, as they are claimed in the combination and 


Claims 2 and 4-15 are allowed due to their dependency on claim 1.

Regarding claim 16:
The primary reason for the allowance of claim 16 is the inclusion of a method for controlling a power supply network having a photovoltaic system, the method comprising: wherein the preparatory measure comprises: stepping down and reparametrizing the photovoltaic system; and redispatching in the power supply network. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
May 25, 2021